MEMORANDUM ***
Jamal Ramadan appeals the district court’s denial of his motion to withdraw his guilty plea, claiming ineffective assistance of counsel.
The district court did not abuse its discretion in denying Ramadan’s motion to withdraw his guilty plea. The district court acted within its discretion when it rejected Ramadan’s post-plea declaration and credited Ramadan’s testimony at his plea hearing. See United States v. Nostratis, 321 F.3d 1206, 1210 (9th Cir.2003); see also United States v. Castello, 724 F.2d 813, 815 (9th Cir.1984) (“The [district] court [is] entitled to credit [defendant’s] testimony at the Rule 11 healing over her subsequent affidavit.”) (citations omitted); Shah v. United States, 878 F.2d 1156, 1162 (9th Cir.1989) (“Solemn declarations in open court carry a strong presumption of verity.”) (citation and alteration omitted).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.